UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                )
ALFREDO R. ALIPIO,              )
                                )
               Plaintiff,       )
                                )
     v.                         )       Civil Action No. 08-1251 (JR)
                                )
DONALD C. WINTER,               )
Secretary of the Navy,          )
                                )
               Defendant.       )
                                )


                          MEMORANDUM OPINION

     This matter is before the Court on defendant’s motion to

dismiss.

     Plaintiff is a former employee of the United States Navy at

Subic Bay, Philippines, whose formal employment discrimination

claim was dismissed on the ground that he is an alien to whom

Title VII of the Civil Rights Act of 1964, as amended (“Title

VII”), does not apply.1    See Compl., Attach. (May 2, 2008 Notice

of Dismissal, DON 08-61581-00850) at 1-2.      He alleges that he is

a dual citizen of the Philippines and of the United States

because he was born in 1938 in the Philippine Islands when the

Philippine Islands were a United States territory.      Compl. at 6.



     1
          The Navy also dismissed plaintiff’s claim of
discrimination on the basis of reprisal, see Compl., Attach.
(Notice of Dismissal) at 2, but plaintiff does not appear to
challenge this portion of the Navy’s determination.

                                    1
In this action, plaintiff asks the Court to “confirm[] [his]

having been born a US citizen” such that the      Navy “allow[s]

[him] to have access under [Title VII].”       Id. at 7.

     In Licudine v. Winter, 603 F. Supp. 2d 129 (D.D.C. 2009),

this Court held that a person who, like plaintiff, was born in

the Philippine Islands when the Philippines was a United States

territory is neither a citizen nor a national of United States

citizen.   Id. at 135-36.   Such a person, then, is an alien to

whom Title VII does not apply.    Id.

     The Court will grant defendant’s motion to dismiss.      An

Order accompanies this Memorandum Opinion.



                                        JAMES ROBERTSON
                                        United States District Judge




                                  2